Appeal from (1) two judgments of the County Court, Rockland County, .both rendered June 26, 1973, convicting him of attempted burglary in the third degree (Indictment No. 73-49) and petit larceny (Indictment No. 72-63), each upon a plea of guilty, and imposing sentence, and (2) an order of the same court, entered February 8, 1974, which denied his motion pursuant to CPL 440.20 to set aside the sentences. Leave to appeal from the order is hereby granted by Mr. Justice Cohalan. Judgment under Indictment No. 73-49 and order affirmed. Judgment under Indictment No. 72-03 reversed, on the law, and said indictment dismissed. Under the facts of this case the 18%-month period between December 2, 1971, when defendant was placed under detention in the Rockland County Jail for a robbery allegedly committed on that date, and June 26, 1973, when he was arraigned, pled guilty and sentenced under Indictment No. 72-03, was such a lapse of time as to deprive him of his right to a speedy trial. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.